Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 12, 2019

                                      No. 04-18-00844-CV

TITLE SOURCE, INC., Reporters Committee for Freedom of the Press, and Houston Forward
                                    Times,
                                  Appellants

                                                v.

                     HOUSECANARY, INC. f/k/a Canary Analytics, Inc.,
                                    Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CI06300
                         Honorable David A. Canales, Judge Presiding


                                         ORDER
        Appeal number 04-18-00509-CV is an appeal of an order signed by the trial court on July
3, 2018, in which the trial court granted HouseCanary Analytics Inc.’s motion to reconsider
whether to seal certain exhibits. The appeal was set at issue on November 26, 2018, and
originally set for oral argument submission on February 14, 2019. The appellant’s unopposed
motion to reschedule oral argument was granted, and the appeal is set for oral argument
submission on April 29, 2019.

        Appeal number 04-18-00844-CV is an appeal of an Order on Plaintiff’s Motion to Alter
or Partially Vacate the July 3, 2018 Sealing Order as to Exhibits that HouseCanary Filed Publicly
on July 11, 2018 and an Order on Media Intervenor’s Motion to Modify and/or Clarify the July
3, 2018 Sealing Order. Both orders were signed by the trial court on October 25, 2018, and the
notices of appeal were filed on November 7, 2018, and November 13, 2018. The appeal was set
at issue on March 8, 2019.

        Because the issues presented in both appeals will involve an analysis of the law
governing sealing orders and the issues arise from the same factual background, the court is
considering consolidating the two appeals. Under the proposed consolidation, the records and
briefs for the two appeals shall remain separated; however: (1) the same panel will be assigned to
both appeals; (2) both appeals will be argued together; and (3) the court will dispose of both
appeals with the same judgment, opinion, and mandate. It is therefore ORDERED that any
objection to the proposed consolidation must be filed in this court no later than March 22, 2019.
It is FURTHER ORDERED that if an objection is filed, any response to such objection must be
filed in this court no later than March 29, 2019.

It is so ORDERED on this 12th day of March, 2019.


                                                              PER CURIAM

ATTESTED TO: _____________________________
                 Keith E. Hottle,
                 Clerk of Court